UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

UNITED STATES OF AMERICA:
No. 3:18-CR-181

vi,

JUDGE VARLAN

KESBEL PEREZ

PLEA AGREEMENT

The ‘United States of America, by the United States Attomey for the Eastern District of
‘Tennessee, and the defendani, KESBEL PEREZ, and the defendant’ s attorney, C hristopher
Rodgers, have agreed upon the following:

I. The defendant will plead guilty to the lesser-included offense of count one in the
indictment, that is, conspiracy to distribute and possess with intent &» distribute five (3) grams or
more of methamphetamine, its salts, isomers, and salts of its a Schedule Hf controlled
substance, in violation of Title 21, United States Code, Sections 846, 841 {a)(1), and
$41 (b)(1)(B).

The punishment for this offense is as follows: (1) a mandatory minimum term of
imprisonment of at least five years and up to forty years: (2) a fine of up to $5,000,000; (3) a
term of supervised release of at least four years; (4) criminal forfeiture; and (3) a mandatory
$100 special assessment. |

2. There are no remaining counts in the indictment.

3. The defendant has read the indictment, discussed the charges and possible

delenses with defense counsel, and understands the crime(s) charged. Specifically, the elements

 

 

Case .3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 - Page 1 of 8 PagelD #: 49

 
of the offense(s) are as 5 follows: (1) The defendant agreed with others to violate the federal drug
laws; (2) the defendant joined the conspiracy knowingly and intentionally; (3) the defendant
participated in the conspiracy; and (4) the overall scope of the conspiracy involved five (5)
grams or more ofa mixture and substance containing a detectable amount of methamphetamine,
a Schedule I] controlled substance. |
4, in support of the defendant's guilty plea, ihe defendant agrees and stipulates to the
following facts, which satisfy the offense elements. ‘These are the facts submitted for purposes
of the defendant's guilty plea. They de not necessarily constitute all of ihe facts in the case.
Other facts may be relevant to sentencing. Botb the defendant and the United States relain the
right to present additional facts to the Court to ensure a fair and apprapriate sentence in this case.
Beginning in April of 2018, the defendant was involved in un ice methamphetamine |
distribution conspiracy in the Eastern District of Tennessee, ‘The defendant, in collaboration
with co-defendants Jason May and Anna McKinnon, would secure rental propertics through the
AirBnB platform to be used as ice methamphetamine distribution Jocatons. On or about
October 9, 2016, the defendant Jeased an AirBnB rental property located in Knoxville.
Tennessee, in order for co-defendant May lo utilize the residence to distribute various amounts
of ice methamphetamine in exchange for United States currency. On or about October 16, 2018,
“the defendant used co-defendant Anna McKinnon’s identity to rent an AirBnB property within
Knoxville, Tennessee. During the rental term of the property, co-defendant May would
distribute ytrious amounts of ies methamphetamine in exchange for United States currency, On
or about October 16, 201 8. law enforcement executed a search warrant at the AirBnB rental
house. The defendant, her co-defendants, and other unindicted coconspirators were present,

Olficers recovered various quantities of ice methamphetamine, suspected heroin, quantities of

to

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 2 of 8 PagelD #: 50

 
United States currency, several digital scales, packaging materials, drug paraphernalia, and
several firearms. The defendant gave a statement to law enforcement in-which she confessed to
collaborating with other co-conspirators to obtain AirBnB rentals to be used as drug distribution
locations. For sentencing siurposes, the defendant agrees that she personally participated in a
conspiracy that involved between 35 grams and 50 grams of actual methamphetamine. Further,
the parties agree that the defendant was a minor participant in the conspinicy pursuant to
U.8.8.G, $3B1.2,

5, ‘The defendant is pleading guilty because the defendant is in fact guilty.
The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty:

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;
d) the right to be presumed innocent and to have the burden o proof placed

on the United States to prove the defendant guilty beyond a reasonable doubt; °

e) the right to confront and cross-examine witnesses against the defendant;
-f the right to testify on one’s own behalf, io present evidence in opposition

to the charges, and to compel the attendance of witnesses; and

8) the right not to testify and to have that choice not used against the
defendant.
6. The parties agree that (he appropriate disposition of this case would be the

‘following as to cach count:

We

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 3 of 8 PagelD #: 51

 
a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

¢} The Court may order forfeiture as applicable and restitution as
appropriate.
No promises have been made by any representative of the United States to the defendant as to.
what the sentence will be in this case. Any estimates or predictions made to the defendant by
defense counsel or any other person regarding any potential sentence in this case are not binding
on the Court, and may not be used as a basis to rescind this plea agreement or withdraw the
defendants puilty plea(s). The defendant understands that the sentence in this case will be
determined by the Court alier it receives the presentence investigation report from the United
States Probation Office and any information presented by the parties. The defendant
acknowledges that the sentencing determination will be based upon the entire scope of the
defendant's criminal conduct, the defendant's criminal history, and pursuant to other factors and
guidelines as set forth in the Sentencing Guidelines and the factors set forth in IB U.S.C. § 34553.

7, Given the defendant's agreement to plead guilty, the United States will nat

oppose a two-level reduction for acceptance of responsibility under the provisions of
Section 3K1.1{a) of the Sentencing Guidelines. Further, if the defendant's offense level is 16 or
preater, and the defendant is awarded the two-level reduction pursuant to Section 3E 1.1 (a), the
United States aprees to move, al or before the time of sentencing, the Court to decrease the
offense level by one additional level pursuant to Section 31.1 (b) of the Sentencing Guidelines.
Should the defendant engage in any conduct or make any statements that are inconsistent with

accepting responsibility for the defendant's offense(s), inchaling violations of conditions of

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 4of8 PagelD #: 52

 
release or the commission of any additional offense(s) prior to sentencing, the United States will
he free to decline to make such motion, to withdraw that motion if already made. and to
recommend to the Court that the defendant not receive any reduction for acceptance of

responsibility under Section 3E 1.1 of the Sentencing Guidelines.

8. The defendant agrees to pay the special assessment in this case prior to
sentencing.
9. Vinancial Obligations. ‘(he defendant agrees to pay all fines and restitution

imposed by the Court to the Clerk of Court, The defendant also uprees that the full fine and/or
restitution amount(s) shall be considered due and payable immediately. [f the defendant cannot
pay the full amount immediately and is placed in custody or under the supervision of the
Probation Office at any time, the defendant agrves that the Bureau of Prisons and the Probation
Office will have the authority to establish payment schedules to ensure payment of the fine
and/or restitution, The defendant further agrees to cooperate fully in efforts to collect any
financial obligation imposed by the Court by get-ofT of federal payments, execution on non-
exempt property, and any other means the United States deems appropriate. The defendant and
counsel also agree that the defendant may be contacted nost-judgment regarding the collection of
any financial obligation imposed by the Court without notifying the defendant's counsel and
outside the presence of the defendant's counsel. In order to facilitate the collection of financial
obligations to be imposed with this prosecution, the defendant agrees to disclose fully all assets
in which the deferdant has any interest or over which the defendant exercises control, directly or
indirectly, including those held by a spouse, nominee, or other third party. In furtherance of this

agreement, the defendant additionally agrees to the following specific terms and conditions:

as

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 5o0f8 PagelD #: 53

 
a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S, Altorney’s Office, in a form it provides and as it
directs. The defendant promises that such financial statement and disclosures will be complete,
accurate, and truthful.

h) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant's ability to satisfy any financial
obligation imposed by the Court.

&} If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attomey’s
Office to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the U nited States ofa
plea agreement include the conservation of limited government resources and bvinginy u certain
end to the cuse. Accordingly, in consideration of the concessions made by the United States in.
this agreement and as a further demonstration of the defendant's acceptance of responsibility lor
the offense(s) committed, the defendant voluntarily, knowingly, amd intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant's conviction(s)
or sentence with one exception: ‘The defendant retains the right to appeal a sentence imposed |
above the sentencing guideline range determined by the Court or above any mandatory minimum
sentence deemed applicable by the Court, whichever is greater. The defendant also waives the
right to appeal the Court’s determination as to whether the defendant’s sentence will be

consecutive or partially concurrent to any other sentence.

 

 

 

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 6 of 8. PagelD #: 54

 
b) ‘The defendant will not file any motions or pleadings pursuant to 28 U.S.C.
§ 2255 or otherwise collaterally attack the defendant's conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a2 255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

c) ‘The defendant will not, whether directly or by 4 representative, request or
receive from any department or agency of the United States any records pertaining to the:
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, § U.S.C. Section 552, or the Privacy Act of 1974,
5 U,S.C. Section 552a.

Il. | This plea agreement becomes ellective once it is signed by the parties and is not
contingent on the de fendant’s entry of a guilty plea. If the United St: ales violates ithe terms of
this plea agreement, the defendant will have the night to withdrew from this agreement. If the
defendant violates the terms of this plea agre: cmient in any way (including but not limited to
failing to enter guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) alter entry, or
by violating any court order or any local. stule or federal law pending the resolution of this case).
then the United States will have the right to void any or all parts of the agreement and may also
enforce whatever parts of the agreement it chooses, In addition, the United States may Proseeute
the defendant for any and all federal crimes that the defendant committed related to this case.
including any charges that were dismissed and any other charges which the United States agreed
nat to pursue. The defendant expressly waives any statute of limitations defense and any
constitutional or speedy tnal or double jeopardy defense to such a prosecution, The. defendant
also imderstands that a violation of this plea aureement by the defendant does not entitle the

defendant to withdraw the defendant’s guilty plea(s) in this case,

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 7 of 8 PagelD #: 55

 
12. The United States will Mle a supplement in this ease, as required in every case by -

the Local Rules of the United States District Court for the astern District of Tennessee, even
though there may or may not be any additional terms. If additional terms are included in the
supplement, they are hereby fully incorporated herein.

13. This plea agreement and supplement constitute the full and complete agreement
and understanding between the parties concerning the defendant's guilty plea to the above-
referenced charge(s), and there are no other agreements, promises, undertakings, or
understandings between the defendant and the United States. The parties understand and agree

‘that the terms of this plea agreement can be modified only in writing signed by all of the parlics

and that any and all other promises, representations, and statements whether made before,

contemporaneous with, or afler this agreement, are null and void.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

7 Ze Ke Va
la@- 3-18 By: a a ec Lien

ate . TRACY L. STONE

      
  
 

Date
ALAN 8. KIRK
Assistant United States Attorneys
a Cc. | i | A .
L/. | bo Mares fee ee
| de KESBRY. PERI
1iefendant, a
/ i c
E ?

roy | AS
: . . CHRASTC PLKER. RODGERS

Aitorney for fhe Defendant

8

 

 

 

 

Case 3:18-cr-00181-TAV-DCP Document 26 Filed 12/07/18 Page 8 of 8 PagelD i 56

 
